Citation Nr: 1309614	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active air service from January 1979 until his retirement in January 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating his desire to withdraw the issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).  The record shows that the Veteran filed a timely notice of disagreement with the initial disability ratings assigned for his right and left knee patellofemoral syndrome in the August 2006 rating decision.  In addition, he perfected his appeal with the submission of a timely substantive appeal following the issuance of the statement of the case.

However, a substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that, in a written statement received in June 2012, the Veteran informed VA that he no longer wished to pursue his appeal with respect to the issues of entitlement to increased disability ratings for his right and left knee patellofemoral syndrome.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to these issues.  Accordingly, the Board does not have jurisdiction to decide the appeal for these benefits.


ORDER

The appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome is dismissed.  

The appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


